Argued October 10, 1929.
Plaintiff sued to recover for personal injuries alleged to have been due to the negligence of defendant; the case was submitted to the jury, which rendered a verdict for defendant, on which judgment was entered; plaintiff has appealed.
The sole complaints here are that the trial judge, in the course of his charge, "so misstated testimony as to be unduly favorable to defendant and mislead the jury"; and that the charge, "by undue enlargement and repetition on the subject of contributory negligence," prejudiced plaintiff in the eyes of the jury.
The presiding judge, at the end of his charge, asked counsel on both sides if there was anything else they desired him to say to the jury, and neither made answer. There were no requests for special instructions, and the only exception taken to the charge was a general one granted to counsel for both plaintiff and defendant. We find no reversible error.
The judgment is affirmed.
 *Page 1